Order entered May 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01594-CV

                              JAMIE (JAMES) ROA, Appellant

                                               V.

                            DENISON CITY COUNCIL, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-13-1732

                                           ORDER
       We GRANT appellant’s May 9, 2014 motion for an extension of time to file an amended

brief. Appellant shall file his amended brief on or before June 3, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE